DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.
Status of Claims
Claims 1-3 and 5-9 are current in the application.  Claims 1-3 and 5-9 are currently under examination.  Claims 4 and 10 have been cancelled by Applicant. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2021 was filed after the mailing date of the Office Action on February 2, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirose (JP 2015/196869 A, cited in IDS).
Regarding claim 1, 3, 6-7, and 9, Hirose teaches (in Figs. 1, 2, 5, 6 and para. 13, 34-36, 41, 53, 67) a photoelectrochemical (PEC) module for performing a method of water splitting, the PEC module comprising: a glass substrate (part 324); a plurality of electrodes (i.e. part 320; the Applicant’s specification as filed has the plurality of electrodes sharing the same substrate and first conducting layer, such that the nominally separate electrodes are all part of the same electrode electronically speaking); each of the plurality of electrodes comprises a first conducting layer (part 323) made of FTO disposed on the substrate; and at least one semiconductor layer (part 322, materials given in para. 41, 53, 67) disposed on the first conducting layer; and a plurality of connectors (parts 327, 328) adapted to connect the plurality of electrodes and adapted to conduct an electric current from each of the plurality of electrodes (see, in particular figure 6), wherein each of the plurality of connectors is in electrical contact with the at least one semiconductor layer, and where the distance between adjacent current collection wires is set at a distance D such that D < L – ((2*W*Δ)/(I*R)) (Abstract; p. 2 lines 10-14; where the Examiner is reading this as equivalent to having the plurality of connectors arranged at a distance equal to a width of each of the plurality of semiconductors layers). Therefore, Hirose anticipates claims 1, 3, 6-7, and 9.
Also, with respect to claim 1, Hirose teaches an electrode, as shown in Figure 5A, the second electrode 320 has a substantially rectangular glass plate 324 (corresponding to the substrate), and a 
Paragraphs 41-43 of the description of Hirose state that "in the photocatalyst layer 322, electrons (e-) are generated. The generated electrons (e ") move from the photocatalyst layer 322 to the first collection line 327 through the transparent conductive layer 323. Since the first collection line 327 is easier to pass current than the transparent conductive layer 323, electrons are collected in the nearest first collection line 327. The path length of the current from the photocatalyst layer 322 to the first collection line 327 is "distance D/2". As shown in FIG. 5 (A), the first collection line 327 is disposed substantially uniformly over the entire transparent conductive layer 323 such that electrons (e-) are effectively transferred from the transparent conductive layer 323. As can be seen, Hirose discloses that the distance that charge carriers travel from each of the semiconductor layers to each of the plurality of 
Regarding claim 5, Hirose teaches that the module/electrodes further comprise an insulating layer (329) covering each of the connectors (see para. 39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Ichinose.
Regarding claims 2 and 8, Hirose is applied as above.
Hirose does not explicitly teach adhering the electrode as claimed in claim 1, further comprising a second conducting layer disposed on the first conducting layer, wherein the second conducting layer is adapted to adhere the at least one connector on the first conducting layer [claim 2] or the PEC module as claimed in claim 7, wherein the PEC module comprises a second conducting layer adapted to adhere the at least one connector on the substrate [claim 8].
In the same field of endeavor (photovoltaic devices) Ichinose et al teaches a photovoltaic element/device where a collecting electrode is coated with a conductive adhesive and placed on a photoactive semiconductor layer (col. 4 lines 20-29) or transparent electrode (col. 6 lines 29-49) where the conductive adhesive is composed of at least two layers. (col. 4 lines 20-29) Ichinose et al teaches that the multiple layers of the conductive adhesive have different functions, e.g. preventing moisture and ion permeation, and adhering the metal wire to the transparent electrode.  (col. 6 lines 29-49) 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the electrode and PEC module of Hirose by adding a second conducting layer to adhere the at least one connector/collecting electrode to the photoactive layer/transparent electrode as taught by Ichinose et al, as this would prevent moisture and ion permeation while better adhering the connector/collecting electrode to the conducting layer. (col. 6 lines 29-49)

Claims 1, 3, 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aranami et al (US 2010/0038637 A1) in view of Johnston et al (US 2014/0216539 A1), and further in view of Yang et al (US 2008/0012005 A1).
Regarding claim 1, Aranami et al teaches an electrode comprising: a substrate (Fig. 1 part 2 para. 0160); a first conducting layer disposed on the substrate, wherein the first conducting layer is formed of at least one of an Indium Tin Oxide (ITO) and a Fluorine-doped Tin Oxide (FTO) (e.g. a fluorine-doped tin oxide flat film/layer on a glass substrate, para. 0160 Fig. 1 part 2); at least one semiconductor layer disposed on the first conducting layer (e.g. needle-like crystals, Fig. 1 part 3 para. 0161 and 0166 with coating film 15); and a plurality of connectors distributed across the first conducting layer and adapted to conduct an electric current from the electrode, wherein each of the plurality of connectors is in electrical contact with the at least one semiconductor layer (Fig. 1 parts 7, para. 0175, where microscopic regions 7 are conductive fine particles).  
Aranami et al does not explicitly teach the electrode as claimed in claim 1, wherein each of the plurality of connectors is arranged at a distance equal to a determined width of the at least one semiconductor layer.
In the same field of endeavor (photovoltaic devices, para. 0019) Johnston et al teaches setting the inter-electrode (i.e. the connector) spacing depends on a characteristic charge carrier persistence length and the light absorption properties of the semiconductor material (para. 0016) and that the spacing is smaller or equal to twice the charge screening length of the semiconducting material (para. 0016, where the Examiner is reading the charge screening length as dependent on the width of the semiconductor layer).   Johnston et al teaches that this allows the photovoltaic device to incorporate organic semiconductor and nanocrystal materials (para. 0007, 0003).
Neither Aranami et al nor Johnson explicitly teach the electrode as claimed in claim 1, further comprising a plurality of semiconductor layers disposed on the first conducting layer, wherein the plurality of semiconductor layers is arranged adjacently to each other on the first conducting layer.
In the same field of endeavor (photovoltaic devices) Yang et al teaches an electrode with discontinuous semiconductor layers (alternating in acceptor/donor type) disposed on a first semiconductor layer having protrusions (Abstract, where the Examiner is reading the discontinuous semiconductor layers as being adjacent to each other over the protrusions).  Yang et al teaches that this further increases photon-to-exciton conversion and increases the donor-acceptor interface area where excitons disassociate. (para. 0068)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the electrode of Aranami et al by setting the inter-electrode/connector spacing as determined by the charge screening length and light absorption properties of the semiconductor material, as taught by Johnston et al, as this allows the photovoltaic device to incorporate organic semiconductor and nanocrystal materials (para. 0007, 0003), and to further modify the electrode of Aranami et al and Johnston et al by alternating semiconductor layers adjacent to each other, as taught by Yang et al, as this further increases photon-to-exciton conversion and increases the donor-acceptor interface area where excitons disassociate. (para. 0068)
Regarding claim 3, Yang et al teaches an electrode with discontinuous semiconductor layers (alternating in acceptor/donor type) disposed on a first semiconductor layer having protrusions (Abstract, where the Examiner is reading the discontinuous semiconductor layers as being adjacent to each other over the protrusions).  
Regarding claim 6, Aranami et al teaches wherein the at least one semiconductor layer is formed of a photoactive material (i.e. TiO2
Regarding claim 7, Aranami et al teaches a photoelectrochemical (PEC) module (para. 0071) for performing water splitting, the PEC module comprising: a substrate (Fig. 1 part 2 para. 0160); a first conducting layer disposed on the substrate, wherein the first conducting layer is formed of at least one of an Indium Tin Oxide (ITO) and a Fluorine-doped Tin Oxide (FTO) (FTO layer para. 0160 Fig. 1 part 2); at least one semiconductor layer disposed on the first conducting layer (e.g. needle-like crystals, Fig. 1 part 3 para. 0161 and 0166 with coating film 15); and a plurality of connectors distributed across the first conducting layer and adapted to conduct an electric current from the electrode, wherein each of the plurality of connectors is in electrical contact with the at least one semiconductor layer (Fig. 1 parts 7, para. 0175, where microscopic regions 7 are conductive fine particles).  
Aranami et al does not explicitly teach wherein each of the plurality of connectors is arranged at a distance equal to a determined width of the at least one semiconductor layer.
In the same field of endeavor (photovoltaic devices, para. 0019) Johnston et al teaches setting the inter-electrode (i.e. the connector) spacing depends on a characteristic charge carrier persistence length and the light absorption properties of the semiconductor material (para. 0016) and that the spacing is smaller or equal to twice the charge screening length of the semiconducting material (para. 0016, where the Examiner is reading the charge screening length as dependent on the width of the semiconductor layer).   Johnston et al teaches that this allows the photovoltaic device to incorporate organic semiconductor and nanocrystal materials (para. 0007, 0003).
Neither Aranami et al nor Johnson explicitly teach the electrode further comprising a plurality of semiconductor layers disposed on the first conducting layer, wherein the plurality of semiconductor layers is arranged adjacently to each other on the first conducting layer.
In the same field of endeavor (photovoltaic devices) Yang et al teaches an electrode with discontinuous semiconductor layers (alternating in acceptor/donor type) disposed on a first semiconductor layer having protrusions (Abstract, where the Examiner is reading the discontinuous 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the PEC module of Aranami et al by setting the inter-electrode/connector spacing as determined by the charge screening length and light absorption properties of the semiconductor material, as taught by Johnston et al, as this allows the photovoltaic device to incorporate organic semiconductor and nanocrystal materials (para. 0007, 0003), and to further modify the PEC module of Aranami et al and Johnston et al by alternating semiconductor layers adjacent to each other, as taught by Yang et al, as this further increases photon-to-exciton conversion and increases the donor-acceptor interface area where excitons disassociate. (para. 0068)
Regarding claim 9, Aranami et al teaches a method of performing Photoelectrochemical (PEC) water splitting, the method comprising: receiving, by a plurality of electrodes of a PEC module a portion of solar spectrum (para. 0070-0074); converting, by the plurality of electrodes, the portion of solar spectrum into an electric current, wherein each of the plurality of electrodes comprises: a substrate (Fig. 1 part 2 para. 0160); a first conducting layer disposed on the substrate, wherein the first conducting layer is formed of at least one of an Indium Tin Oxide (ITO) and a Fluorine-doped Tin Oxide (FTO) (FTO layer para. 0160 Fig. 1 part 2); at least one semiconductor layer disposed on the first conducting layer (e.g. needle-like crystals, Fig. 1 part 3 para. 0161 and 0166 with coating film 15); and a plurality of connectors distributed across the first conducting layer and adapted to conduct an electric current from the electrode, wherein each of the plurality of connectors is in electrical contact with the at least one semiconductor layer (Fig. 1 parts 7, para. 0175, where microscopic regions 7 are conductive fine particles); conducting, by the at least one connector, the electric current based on the portion of the 
Aranami et al does not explicitly teach wherein each of the plurality of connectors is arranged at a distance equal to a determined width of the at least one semiconductor layer.
In the same field of endeavor (photovoltaic devices, para. 0019) Johnston et al teaches setting the inter-electrode (i.e. the connector) spacing depends on a characteristic charge carrier persistence length and the light absorption properties of the semiconductor material (para. 0016) and that the spacing is smaller or equal to twice the charge screening length of the semiconducting material (para. 0016, where the Examiner is reading the charge screening length as dependent on the width of the semiconductor layer).   Johnston et al teaches that this allows the photovoltaic device to incorporate organic semiconductor and nanocrystal materials (para. 0007, 0003).
Neither Aranami et al nor Johnson explicitly teach the electrode further comprising a plurality of semiconductor layers disposed on the first conducting layer, wherein the plurality of semiconductor layers is arranged adjacently to each other on the first conducting layer.
In the same field of endeavor (photovoltaic devices) Yang et al teaches an electrode with discontinuous semiconductor layers (alternating in acceptor/donor type) disposed on a first semiconductor layer having protrusions (Abstract, where the Examiner is reading the discontinuous semiconductor layers as being adjacent to each other over the protrusions).  Yang et al teaches that this further increases photon-to-exciton conversion and increases the donor-acceptor interface area where excitons disassociate. (para. 0068)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Aranami et al by setting the inter-electrode/connector spacing as determined by the charge screening length and light absorption properties of the semiconductor material, as taught by Johnston et al, as this allows the photovoltaic device to incorporate organic semiconductor and 
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aranami et al, Johnson et al, and Yang et al as applied to claims 1 and 7 above, and further in view of Ichinose et al (US 5,681,402).
Regarding claims 2 and 8, Aranami et al, Johnson et al, and Yang et al are applied as above.
Neither Aranami et al, Johnson et al, nor Yang et al explicitly teach the electrode as claimed in claim 1, further comprising a second conducting layer disposed on the first conducting layer, wherein the second conducting layer is adapted to adhere the at least one connector on the first conducting layer [claim 2] or the PEC module as claimed in claim 7, wherein the PEC module comprises a second conducting layer adapted to adhere the at least one connector on the substrate [claim 8].
In the same field of endeavor (photovoltaic devices) Ichinose et al teaches a photovoltaic element/device where a collecting electrode is coated with a conductive adhesive and placed on a photoactive semiconductor layer (col. 4 lines 20-29) or transparent electrode (col. 6 lines 29-49) where the conductive adhesive is composed of at least two layers. (col. 4 lines 20-29) Ichinose et al teaches that the multiple layers of the conductive adhesive have different functions, e.g. preventing moisture and ion permeation, and adhering the metal wire to the transparent electrode.  (col. 6 lines 29-49) 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the electrode and PEC module of Aranami et al, Johnston et al, and Yang et al by adding a second conducting layer to adhere the at least one connector/collecting electrode to the photoactive layer/transparent electrode as taught by Ichinose et al, as this would prevent moisture and ion 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aranami et al, Johnston et al, and Yang et al as applied to claim 1 above, and further in view of Suzuki et al (US 2012/0285823 A1).
Regarding claim 5, Aranami et al, Johnston et al, and Yang et al are applied as above. 
Neither Aranami et al, Johnston et al, nor Yang et al explicitly teach the electrode as claimed in claim 1, further comprising an insulating layer deposited on the each of the plurality of connectors.
In the same field of endeavor (photovoltaic devices) Suzuki et al teaches forming an insulating layer on electrical contacts between the transparent conductive layer and the conducting wire. (para. 0032)  Suzuki et al teaches that this prevents contact with the electrolyte solution.  (para. 0032) 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the electrode of Aranami et al, Johnston et al, and Yang et al by forming an insulating layer on the connectors/electrical contacts between the transparent conductive layer and the connectors/conducting wire, as taught by Suzuki et al, as this prevents contact with the electrolyte solution.  (para. 0032) 
Response to Arguments
Applicant’s arguments, see Remarks pages 5-10, filed May 3, 2021, with respect to the rejection(s) of claim(s) 1-3, and 5-9 under 35 U.S.C. 102 over Aranami as not teaching a plurality of connectors as have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aranami, Johnston et al, Yang et al, or Hirose, etc. as set forth above.
Conclusion
Claims 1-3 and 5-9 are rejected. Claims 4 and 10 have been cancelled by Applicant. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0013156 A1 (photoelectrode with interdigitated doped regions).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794